         Case 1:03-cv-09849-GBD-SN Document 875 Filed 03/31/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                    )                Civil Action No. 03-md-1570 (GBD) (SN)
IN RE: TERRORIST ATTACKS ON         )                MDL 1570
SEPTEMBER 11, 2001                  )                ECF Case
                                    )
____________________________________)

This document relates to:
Thomas Burnett, Sr., et al. v. Al Baraka Inv. & Dev. Corp., et al., Case No. 03 Civ. 9849

                                           DECLARATION

         1.      We, 9/11 family members and survivors, who are among the now countless spouses,
children, parents, and siblings of the 2,977 persons murdered on September 11, 2001, and the persons
who suffered life-altering injuries, submit this Declaration to express the 9/11 family and survivor
community’s grave concerns regarding the government’s request to file an ex parte brief in support of
its efforts to withhold evidence from the 9/11 families and survivors, concerning the involvement of
the Saudi government in supporting and facilitating the September 11th attacks.

        2.       Since immediately after the September 11th attacks, the 9/11 family and survivor
community has engaged in continuous and steadfast efforts to secure transparency concerning the
identity of all individuals implicated in the murder of our loved ones and the facilitation of the
September 11th attacks.

        3.     As part of that effort, members of the 9/11 family and survivor community were
instrumental in the establishment of the National Commission Upon Terrorist Attacks Upon the United
States (“9/11 Commission”), whose investigation revealed evidence indicating the involvement of
Saudi government employees and agents in supporting the first-arriving hijackers. Members of the
9/11 Commission have submitted their own affidavits in this proceeding, indicating that their
Commission was unable to fully explore these facts, and that the evidence of Saudi government
involvement in the attacks warranted further investigation.

         4.    Largely through efforts associated with this litigation, we now know that the 9/11
Commission did not have access to critical evidence about the involvement of Saudi government
employees in the September 11th attacks. Indeed, the government has confirmed in filings in this
litigation, compelled by our subpoena to the FBI, that the investigation into Saudi government
involvement in the September 11th attacks continued for years after the 9/11 Commission completed its
work, and developed new evidence that the Commission did not have and that the government has not
disclosed to us or the American public.

       5.      For example, we know from public versions of a 2012 FBI summary report that the
government’s investigation confirmed that both Omar al Bayoumi and Fahad al Thumairy are known
to have provided substantial assistance to the first-arriving 9/11 hijackers, and that Fahad al Thumairy
immediately assigned someone to look after the hijackers upon their arrival in the United States. The
         Case 1:03-cv-09849-GBD-SN Document 875 Filed 03/31/20 Page 2 of 5


government’s findings concerning Thumairy’s role in immediately assigning someone to assist the
hijackers upon their arrival were not known to the 9/11 Commission.

        6.      In the years after the 9/11 Commission completed its work, the government has engaged
in consistent efforts to block our efforts to uncover the additional facts developed by the government in
its investigation into Saudi government involvement in the attacks. The government has, on several
occasions, filed amicus briefs with the Supreme Court seeking to prevent the litigation from going
forward. In those briefs and throughout extensive proceedings before this Court, the government stood
silently by while the Saudi government repeatedly made false claims that it has been exonerated by the
9/11 Commission, without apprising us, the courts, or the public that its investigations of Saudi
government involvement remained active and ongoing. We spent years and incalculable resources
rebutting those false claims, a burden imposed on us entirely by our own government’s calculated
silence and lack of transparency.

       7.       In the face of the government’s continuing resistance to sharing with us facts about the
murder of our loved one, we successfully petitioned the legislative branch to amend U.S. sovereign
immunity law by enacting the Justice Against Sponsors of Terrorism Act (“JASTA”). Congress made
expressly clear that JASTA was intended to provide us with full access to the U.S. legal system to
develop all relevant evidence concerning possible Saudi government involvement in the attacks
through the present litigation. As this Court is aware, the Executive Branch fought hard to block
JASTA’s passage, consistent with its long-standing pattern of obstructing the families’ efforts to
uncover the evidence in the possession of the Executive Branch concerning Saudi government
involvement in the attacks.

        8.      After this Court authorized us to proceed with discovery for the first time in 2018, we
submitted a subpoena to the FBI, seeking information concerning its investigations of Saudi
government employees implicated in supporting the 9/11 hijackers and attacks. As this Court is aware,
that subpoena required the government to acknowledge that the investigation into Saudi government
involvement in the attacks continued for years after the 9/11 Commission completed its work, and to
disclose that the investigative subfile includes thousands of pages of additional evidence that have
never been revealed to us or the public.

        9.      Following service of our subpoena to the FBI, we reluctantly agreed to a strict
attorneys’ eyes only protective order, based on assurances the government provided to our counsel that
the protective order would facilitate disclosure of the evidence relevant to our claims against the
government of Saudi Arabia. We reasonably understood from the government’s representations that
the protective order would enable broad cooperation by the government, but that is not proving to be
the case. Instead, the government has broadly resisted even searching for many documents that are
directly relevant to our JASTA claims, and has broadly resisted disclosing other materials based on
assertions of various privileges. We also understood the protective order would be invoked surgically
and only where necessary, but the government has instead applied it to every document produced to
date, preventing us from seeing any of the limited evidence the FBI has produced concerning the
murder of our loved ones.

        10.     Against this backdrop, we are outraged that the government now seeks permission to
present an entire legal brief to the Court that even our attorneys would not be permitted to see. This
case represents nothing less than our last chance to secure justice for our murdered loved ones, nearly
twenty years after their murder, and we cannot be fairly represented if the government is permitted to
conceal evidence on the basis of secret arguments.
                                                    2
          Case 1:03-cv-09849-GBD-SN Document 875 Filed 03/31/20 Page 3 of 5


        11.     The government’s attempts to evade any scrutiny of its arguments is especially
concerning given public reporting that calls into question some of the most basic claims the
government has presented in support of its efforts to withhold the relevant evidence from us. For
example, we understand that the government has claimed in filings with this Court that its investigation
of Bayoumi, Thumairy, and their accomplices remains open and active. We further understand that the
government has cited the alleged “open and active” status of the investigation in order to substantiate
its claims of privilege and the alleged sensitivity of the evidence that is responsive to our
subpoena. However, recent public reporting by the New York Times indicates that Senior Department
of Justice officials made the determination several years ago that the government would not be
pursuing any prosecutions in relation to the investigation of Bayoumi, Thumairy and their accomplices
(presumably based on the rigorous standards applicable to criminal prosecutions and even more
demanding standards applied by the DOJ in determining whether to proceed with a prosecution) and
that the government disbanded the investigative team that was pursuing those investigations in
2016. The reporting further indicates that relevant file materials were shipped to “storage” or
“destroyed” years ago, actions that likewise stand at odds with the current claims that the investigation
remains open and active. Given these facts, we have legitimate concerns the government has
overstated the “active” status of the investigation to enable it to continue to withhold evidence from
us.

        12.     We also believe the government’s request to submit secret arguments warrants
particular scrutiny in this moment, given the deserved national focus on the COVID-19 crisis. In such
an environment, the government’s tactics will not receive the kind of attention from the media and
public that they would normally command.

       13.     For all of these reasons, we respectfully urge the Court to reject the government’s
request to submit a secret legal brief, and to carefully scrutinize the appropriateness of any and all
information the government seeks to submit ex parte.

I declare under penalty of perjury that the foregoing is true and correct.

Executed* on __March 31, 2020___
                    (date)

 Full Name (First Middle        County___        State 9/11 Affiliation_______________
 Last)
 Terry Strada                   Somerset         NJ       Wife of Thomas Strada
 Susan Lynne Kinney             Ocean            NJ       Sister of Christopher Seton Cramer
 Denise K. Mauthe               Monmouth         NJ       Sister of Peter Apollo
 John Oland Chan                Peoria           IL       Father of Charles L. Chan
 Julia Ann Chan                 Peoria           IL       Mother of Charles L. Chan
 Geraldine Eleanor              Suffolk          NY       Mother of David Halderman
 Halderman
 Eugene Belilovsky              Westchester      NY       Son of Helen Belilovsky
 Boris Belilovsky               Westchester      NY       Husband of Helen Belilovsky
 Katherine M. Siller            Davidson         TN       Daughter of Stephen G. Siller
 Matthew P. Chan                Tazewell         IL       Brother of Charles L. Chan
                                                      3
       Case 1:03-cv-09849-GBD-SN Document 875 Filed 03/31/20 Page 4 of 5



Dorothy Marie Hoffman       San            CA       Sister of Dorothy Marie Hoffman
                            Francisco
Therese Anne Visconti       Hartford       CT       Sister of Timothy M. O'Brien
John Paul Talty             Nassau         NY       Brother of Paul Talty
Jean C. Fischer             Richmond       NY       Wife of John R. Fischer
Kerri Ann Mendez            Nassau         NY       Wife of Charles Mendez
Mark Irving Lichtschein     Bergen         NJ       Brother of Edward Lichtschein
Dylan Peter Garcia          Chittenden     VT       Son of David Garcia
Susan King Munhall          Bergen         NJ       Wife of James D. Munhall
Alberto Angilletta          Richmond       NY       Brother of Laura Angilletta
William G. Dietrich         Somerset       NJ       Domestic Partner of Karen L. Seymour
Kathleen Ann Doolan         Somerset       NJ       Sister of Thomas Patrick Knox
Lorie Jill Van Auken        New York       NY       Wife of Kenneth Van Auken
Allison Ann Dimarzio        Millstone      NJ       Daughter of Barbara P. Walsh
James Joseph Walsh, Jr.     Morganville    NJ       Son of Barbara P. Walsh
Martin Toyen                Palm Beach     FL       Daughter of Amy E. Toyen
Susan L. Picarro            Hillsborough   FL       Widow of Ludwig J. Picarro
Patricia M. Greene-Wotton   Monmouth       NJ       Widow of Rodney J. Wotton
Lisa Maria Dreher           Richmond       NY       Daughter of Dorothy J. Chiarchiaro
James K. Samuel, Sr.        Ocean          NJ       Father of James K. Samuel, Jr.
Virginia Margaret           St. Lucie      FL       Sister of David J. Grimner
Kwiatkoski
Barbara Jean Cotter         Ocean          NJ       Brother of Robert H. Lynch
Donald Charles Arias        Bay            FL       Brother of Adam Arias
James Joseph Allingham      Monmouth       NJ       Brother of Christopher Edward
                                                    Allingham
Joel Gary Shapiro           Nassau         NY       Widow of Sareve Dukat
Pamela Mozzillo-Yarosz      Monmouth       NJ       Sister of Christopher Michael Mozzillo
Elaine Loretta Hughes       Suffolk        NY       Mother of Kris Robert Hughes
Keith Henry Hughes          Westchester    NY       Brother of Kris Robert Hughes
Margaret Mary Garbarini     Broome         NY       Sister of Charles W. Garbarini
Deborah J. Popadiuk         Hamblen        TN       Sister of Claude Daniel Richards
Michael John Brady          Bucks          PA       Son of Michael G. Jacobs
Catherine Marie Datz        Chester        PA       Sister of John Joseph Murray
Michael Christopher         Fairfield      CT       Brother of John Joseph Murray
Murray
William Anthony Cudina      Rockland       NY       Brother of Richard J. Cudina


                                                4
            Case 1:03-cv-09849-GBD-SN Document 875 Filed 03/31/20 Page 5 of 5



    Andrea DeGeorge                 Westchester       NY       Widow of Charles William Garbarini
    Garbarini
    Jack Andrew Grandcolas          Monterey          CA       Widow of Lauren C. Grandcolas
    Jayne Ellen Dellose             New Castle        DE       Sister of John Joseph Murray
    Georgia Barbara Cudina          Somerset          NJ       Widow of Richard J. Cudina
    Stephen Gerard Fangman          Cecil             MD       Brother of Robert John Fangman
    Lynn A. Olcott                  Martin            FL       Widow of Gerald M. Olcott
    Carol A Brethel                 Suffolk           NY       Widow of Daniel J. Brethel
    Thomas Patrick Jordan           Suffolk           NY       Brother of Andrew B. Jordan
    Ellen Lucy Green                Suffolk           NY       Sister of Andrew B. Jordan
    Margaret Jane Gregory           Suffolk           NY       Sister of Andrew B. Jordan
    Bernadette Marie Giuliani       Suffolk           NY       Sister of Andrew B. Jordan
    Mary Brigid Jordan              Suffolk           NY       Sister of Andrew B. Jordan
    Elizabeth Ann Kobel             Suffolk           NY       Sister of Andrew B. Jordan
    Rodney Patrick Wotton           Monmouth          NJ       Son of Rodney J. Wotton
    Chelsea Rhea McCarthy           Fairfield         CT       Daughter of Kevin M. McCarthy

    Laura Theresa Walker            Rockland          NY       Wife of Benjamin James Walker

    Samantha Nicole Walker          Rockland          NY       Daughter of Benjamin James Walker
    Christopher Thomas              Rockland          NY       Son of Benjamin James Walker
    Walker
    Henry George Walker             Rockland          NY       Son of Benjamin James Walker


*
  The individuals whose names appear here have each physically executed separate copies of the above declaration, as
processed by Motley Rice as of 5:00 PM today. Many additional individuals have also signed declarations that were not
processed in time for inclusion, or authorized their name for inclusion. Those additional individuals’ names are not
included here.




                                                           5
